DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.
 
Response to Amendment
The amendment filed on 1/19/2022 has been entered. Claims 1 and 8 are currently amended.  Claims 2, 7, 9 and 14 have been cancelled.  Claims 1, 3-6, 8, 10-13 are pending.

Response to Arguments
Applicant' s argument, beginning at page 5, filed on 1/19/2022, with respect to 103 rejection has been fully considered and is persuasive.  Specifically, the prior art does not teach or suggest the claimed atomic ratio of Al:Mg:Zn being one of 0.5:1:1.5, 0.5:1.5:1, 1:0.5:1.5 or 1:1.5:0.5, nor the claimed L* value of 82.41 to 86.77, and a* value of 14.15 to 15.56, and a b* value of 16.83 to 20.83 in the CIE lab color space.  The 103 rejection is withdrawn.

Allowable Subject Matter
Claims 1, 3-6, 8, 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a copper alloy comprising the recited amounts of Al, Mg, Zn and Cu, with atomic ratio of Al:Mg:Zn being one of 0.5:1:1.5, 0.5:1.5:1, 1:0.5:1.5 or 1:1.5:0.5, and with L* value of 82.41 to 86.77, and a* value of 14.15 to 15.56, and a b* value of 16.83 to 20.83 in the CIE lab color space.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Tsuji et al (US 5004520 A).  The previous office action made a 103 rejection over the prior art, since Tsuji teaches a copper alloy comprising overlapping composition.
However, as the applicant states in the 1/19/2022 argument, Tsuji does not teach the claimed atomic ratio of Al:Mg:Zn being one of 0.5:1:1.5, 0.5:1.5:1, 1:0.5:1.5 or 1:1.5:0.5.  Tsuji only teaches that “one or more” of Al, Mg, and Zn elements may be present, and no examples or other embodiments are present that include all three of Al, Mg, and Zn.  Arriving at any of the four ratios requires selecting a combination of three specific values from within three broader prior art ranges without any specific guidance toward such a selection.  The prior art essentially has a ratio in the range of 1-50:1-50:1-100.  One has to simultaneously select specific combinations from within each of the broader ratios.  The number of possible combinations suggested by the prior art is extremely large compared to the four specific claimed ratios.  To render a claim obvious, prior art cannot be vague and must collectively, although not explicitly, guide an artisan of ordinary skill towards a particular solution.  Thus, Tsuji's overlapping range is too broad to support a 103 rejection.
In addition, as the applicant states in the 1/19/2022 argument, Tsuji does not teach the claimed L* value of 82.41 to 86.77, and a* value of 14.15 to 15.56, and a b* value of 16.83 to 20.83 in the CIE lab color space.  The Al:Mg:Zn atomic ratio and L*, a*, and b* values do seem to be directly linked.  Examples falling outside the claimed ratios do not exhibit the claimed combination of properties as shown in Table 5 of the specification.  This weighs in favor of non-obviousness of the claimed ratios.  The narrow range of claimed atomic ratios relative to the broad range suggested by the prior art, coupled with the recitation of physical properties that seem to be limited only to the claimed ratios, makes the claims not obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-6, 8, 10-13 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                           

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762